Citation Nr: 1752265	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  16-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1995 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal has since been transferred to Los Angeles, California RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sinusitis.  See August 2013 VA examination report; September 2015 Statement from S.L. Fussell, M.D.

2.  The Veteran's service treatment records (STRs) reflect numerous complaints of nasal congestion and diagnoses of sinusitis.  See December 1995, February 1996, April 1996, June 1996, November 1996, January 1997, and March 1997 STRs.  

3.  The August 2013 VA examiner's nexus opinion is in favor of the claim and supported by appropriate rationale.  The negative October 2013 VA addendum opinion is based on an inaccurate factual premise (no documented post-service treatment of sinusitis), and therefore is of no probative value.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis are met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

ORDER

Service connection for sinusitis is granted.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


